DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 2, 5-11, 18, and 20-29 are pending.  Claims 1, 2, 5-11, 18, 20, 21, and 23-29 are rejected herein.  Claim 22 is indicated as containing allowable subject matter.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 9/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-8, 20, 23, 24, 28, and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 7, 20, 23, and 24:  These claims recite “a rotational speed at which meshing gears of the vehicle are meshing with each other”.  However gears of different sizes intermesh together meaning that each gear will have a different rotational speed while the linear speed of their teeth is the same.  Therefore it is indefinite to speak of a single rotational speed for multiple meshing gears.  The claims should be amended to specify that it is the rotational speed of a single gear that is being specified.  The claims have been examined as if the term rotational speed pertains to a single gear.  The Examiner recommends using language such as “a rotational speed associated with meshing gears of the vehicle”.
Regarding claims 8, 28, and 29:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 24 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 24:  Claim 24 depends from claim 10.  Claim 10 states “one or more processors further configured to determine which of the one or more frequencies of interest are responsive to gears within a propulsion system of the vehicle meshing with each other”.  Therefore the limitation of claim 24 “the one or more frequencies of interest are further based on the rotational speed at which the meshing gears of the vehicle are meshing with each other” is a statement of an inherent property of the invention.  Therefore, claim 24 provides no further structural limitation to the apparatus of claim 23 and both claim 23 and claim 24 have the same scope.  Claim 24 has not been further examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 10. 11, 18, 20, 22, 23, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAR (US Pub. 2010/0256932) in view of KRISTEN (US Pub. 2015/0051792).
Regarding claim 1:  KAR discloses:  A system comprising: one or more sensors (470a in FIG. 4A) configured to sense vibrations of a vehicle (such as a train in para. 26); and one or more processors configured to determine one or more frequencies of interest (Table 1 lists possible damage to the gears and how that will show up in detected frequencies.) associated with the vehicle, the one or more processors also configured to determine whether the vibrations occurring at the one or more frequencies of interest indicate damage to a propulsion system of the vehicle (Table 1).
KAR does not disclose determining a rotational speed of a wheel associated with the vehicle.
KRISTEN however does teach determining rotational speed of a wheel (para. 162) which will yield specific frequencies that the sensor should be responsive to for detecting defects (para. 162).
One skilled in the art at the time the application was effectively filed would be motivated to monitor wheel rotational speed as taught by KRISTEN along with the other monitoring of KAR because it can be used to detect wheel flats and other defects that can cause damage or derailment (para. 3 of KRISTEN).
Regarding claim 2:  KAR discloses:  the one or more sensors include one or more accelerometers (470a in FIG. 4A) configured to be coupled with the propulsion system of the vehicle (FIG. 4A; para. 26).
Regarding claim 5:  KAR discloses:  the one or more processors are configured to determine the vibrations as indicating damage to the propulsion system responsive to a magnitude of the vibrations at the one or more frequencies of interest being larger than a magnitude of the vibrations at one or more other frequencies other than the one or more frequencies of interest (FIGS. 5A and 5B; para. 41-43).
Regarding claim 6:  As best understood, KAR discloses:  the one or more processors are configured to determine a rotational speed at which meshing gears of the vehicle are meshing with each other (para. 7).
Regarding claim 7:  As best understood, KAR discloses:  the one or more frequencies of interest are further based on the rotational speed at which the meshing gears of the vehicle are meshing with each other (para. 7).
Regarding claim 8:  KAR discloses:  the vibrations are determined by the one or more processors as indicating damage to one or more of a bearing, axle (shafts in para. 40 and Table 1), or motor of the propulsion system responsive to the vibrations occurring at the one or more frequencies and a magnitude of the vibrations at the one or more frequencies of interest is larger than a magnitude of one or more vibrations at one or more frequencies other than the one or more frequencies of interest (Table 1; FIGS. 5A, 5B; para. 41-43).
Regarding claims 10 and 18:  KAR discloses:  A system comprising: one or more sensors (470A in FIG. 4A) configured to sense vibrations of a vehicle (such as a train in para. 26); and one or more frequencies of interest associated with the vehicle (Table 1 lists possible damage to the gears and how that will show up in detected frequencies.); the one or more processors further configured to determine which of the one or more frequencies of interest are responsive to gears within a propulsion system of the vehicle meshing with each other (FIG. 5A and 5B show the difference in detected frequencies based on damage to gears as discussed in para. 41-43); and wherein the one or more processors are configured to determine whether the vibrations indicate damage to one or more of a bearing, axle (shaft in Table 1), or motor of the propulsion system responsive to the vibrations occurring at the greater frequencies associated with the gears and based on a magnitude of the vibrations at the greater frequencies (FIGS. 5A, 5B; para. 41-43).
KAR does not disclose determining a rotational speed of a wheel associated with the vehicle.
KRISTEN however does teach determining rotational speed of a wheel (para. 162) which will yield specific frequencies that the sensor should be responsive to for detecting defects (para. 162).  Please note that KAR shows frequencies on the gears being in the hundreds of Hz (FIGS. 5A, 5B) while rotation frequency of the wheels in 5-9 Hz as discussed in para. 162 of KRISTEN.  KRISTEN also teaches determining the vibrations as indicating damage to the propulsion system responsive to the vibrations occurring at the one or more frequencies based on the rotational speed of the wheel (para. 162) and a magnitude of the vibrations at the one or more frequencies of interest being larger than a magnitude of the vibrations at one or more frequencies other than the one or more frequencies of interest (para. 162-163), thus meeting the limitations of claim 18.
One skilled in the art at the time the application was effectively filed would be motivated to monitor wheel rotational speed as taught by KRISTEN along with the other monitoring of KAR because it can be used to detect wheel flats and other defects that can cause damage or derailment (para. 3 of KRISTEN).
Regarding claim 11:  KAR discloses:  the one or more sensors include one or more accelerometers (470a in FIG. 4A); configured to be coupled with the propulsion system of the vehicle (FIG. 4A).
Regarding claim 20:  KAR discloses:  A system comprising: one or more sensors (470A in FIG. 4A) configured to sense vibrations of a vehicle (such as a train in para. 26); and one or more processors (300) configured to: determine second one or more frequencies of interest that are associated with a rotational speed of gears within a propulsion system of the vehicle meshing with each other (FIGS. 5A, 5B; para. 41-43), the second one or more frequencies of interest based on the first one or more frequencies of interest (Since the gears are part of the propulsion system that starts with the motor and ends with the turning of the wheels, it is inherent that the frequencies of both will be directly correlated and each will be “based on” the other.),  determine that the vibrations indicate damage to one or more of a bearing, axle (shaft in Table 1), or motor of a propulsion system of the vehicle responsive to the vibrations occurring at the second one or more frequencies of interest (FIGS. 5A, 5B; para 41-43) and a magnitude of the vibrations at the second one or more frequencies of interest (FIG. 5B as compared to FIG. 5A shows an amplitude increase at certain frequencies, indicating damage as discussed in para. 41-43.).
KAR does not disclose determining a rotational speed of a wheel associated with the vehicle.
KRISTEN however does teach determining rotational speed of a wheel (para. 162) which will yield specific frequencies that the sensor should be responsive to for detecting defects (para. 162).  Please note that KAR shows frequencies on the gears being in the hundreds of Hz (FIGS. 5A, 5B) while rotation frequency of the wheels in 5-9 Hz as discussed in para. 162 of KRISTEN.
One skilled in the art at the time the application was effectively filed would be motivated to monitor wheel rotational speed as taught by KRISTEN along with the other monitoring of KAR because it can be used to detect wheel flats and other defects that can cause damage or derailment (para. 3 of KRISTEN).
Regarding claim 22:  KAR discloses:  the one or more processors are configured to determine which of the vibrations of the one or more frequencies of interest are caused by gears within the propulsion system meshing with each other (FIGS. 5A, 5B; para. 41-43).
Regarding claim 23:  KAR discloses:  the one or more processors are configured to determine a rotational speed at which the gears of the vehicle are meshing with each other (from OPR/tach in para. 34).
Regarding claim 26:  KAR discloses:  the one or more sensors include a tachometer (470 in FIG. 4A; para. 34) or a current sensor.
Regarding claim 28:  KAR discloses:  the one or more processors are further configured to identify a range of frequencies within the second one or more frequencies and further determine the magnitude of the vibrations within the range of frequencies (FIGS. 5A and 5B show the range of frequencies and their magnitudes which indicate damage as discussed in para. 41-43).
Regarding claim 29:  KAR discloses:  the one or more sensors include one or more accelerometers (470a in FIG. 4A) configured to be coupled with the propulsion system of the vehicle.
Claim(s) 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAR and KRISTEN in view of ARMITAGE et al. (US Pub. 2011/0282540).
Regarding claims 9 and 25:  KAR does not disclose that the one or more processors are configured to direct a communication system to communicate a signal to an off-board location to automatically schedule or request to schedule one or more of repair, inspection, or replacement of one or more of a wheel or component of the propulsion system of the vehicle based on the vibrations.
ARMITAGE however does disclose one or more processors (130 in FIG. 1) that are configured to direct a communication system (140) to communicate a signal to an off-board location (150) to automatically schedule or request to schedule one or more of repair, inspection, or replacement of one or more of a wheel or component of the propulsion system of the vehicle based on the vibrations (para. 39).
One skilled in the art at the time the application was effectively filed would be motivated to use the communication system of ARMITAGE to communicate the damage detected by KAR so that repairs can be scheduled (para. 39 of ARMITAGE) which will prevent costly breakdowns.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAR and KRISTEN in view of DONNELLY et al. (US Pub. 2005/0189886).
Regarding claim 27:  KAR discloses: a current sensor in para. 34, but does not specify determining the rotational speed of the wheel from the output.
It is known to use motor current to determine wheel speed as taught by DONNELLY (para. 17) and DONNELLY provides sophisticated analysis to account for wheel slip (para. 15-17).
One skilled in the art at the time the application was effectively filed would be motivated to use the motor current values of KAR to determine wheel rotational speed as taught by DONNELLY because it allows wheel slip to be accounted for thus keeping the locomotive under control which increases safety and running efficiently which decreases fuel costs.
Response to Amendment/Argument
The amendments to the claims to overcome previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.  Please note that there are still outstanding 112 rejections based on the new claim language.
The Applicant has argued that KAR does not teach all of the limitations of independent claims 1, 10, and 20 as amended.  This argument is persuasive and KRISTEN has been added to the rejection of claim 1 to address these limitations as necessitated by amendment.
Allowable Subject Matter
Claim(s) 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all 112 rejections are satisfactorily resolved.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 contains allowable subject matter.  None of the prior art teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of the processors determining a ratio of a circumference of the wheel to a circumference of one of the gears, and multiplying the ratio with the one or more frequencies of interest to determine which of the one or more frequencies of interest of the vibrations are caused by the gears.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2855